   1   Allan D. NewDelman, Esq. (004066)
       Roberta J. Sunkin, Esq. (011993)
   2   ALLAN D. NEWDELMAN, P.C.
       80 East Columbus Avenue
   3   Phoenix, Arizona 85012
       (602) 264-4550
   4   anewdelman@adnlaw.net

   5   Attorney for Debtor
   6                              UNITED STATES BANKRUPTCY COURT

   7                                        DISTRICT OF ARIZONA

   8   In re                                                 In Proceedings Under
                                                             Chapter Eleven



                                                         I
   9   CALES & FITZGERALD, PLLC,

  10                                                         Case No. 2-20-bk-10911 DPC

  11                                                     )   DEBTOR'S RESPONSIVE
                                                             MEMORANDUM RE: CONVERSION
  12

  13
                        Debtor.
       _________________________)                        l   OR DISMISSAL



  14
               Debtor, CALES & FITZGERALD, PLLC, by and through counsel, Allan D. NewDelman,
  15
       P.C., hereby submits its Responsive Memorandum in support of its position as follows:
  16
               It must be stated at the outset that the Brief In Support of Motion to Convert filed at Docket
  17
       Number 128 is, for the most part, devoid of any case law that supports the wishes of Gloria Cales,
  18
       to wit, to get out from under major State Court litigation under the guise that conversion of this
  19
       Chapter 11 to a Chapter 7 is in the best interest of the creditors and the bankruptcy estate. Further,
  20
       while rehashing the Docket history of this case may be informative to those not familiar with such
  21
       history, it certainly does not address the issue at hand. The only issue this Court needs to resolve is
  22
       whether or not this case should be converted or dismissed. The prior history, which may go to the
  23
       "cause" element of 11 U.S.C. § 1112, is not relevant as the parties have stipulated that "cause" exits.
  24
               Having said the above, the arguments that Ms. Cales propounds under item "C" (beginning
  25
       on page 10) in her Opening Brief lack substance and merit. Taken in order as stated in her Brief:
  26

  27

  28



Case 2:20-bk-10911-DPC        Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                  Desc
                              Main Document    Page 1 of 30
    1                                                  Item C 1

   2            Ms. Cales asserts that cause exists to convert the case as the "Debtor is not an operating

   3    entity". The lack of operations does not impact a determination as to what is in the best interest of

    4   creditors and the estate, or whether conversion or dismissal is appropriate. It impacts "cause" which

   5    is not at issue. Further, while the failure to file Operating Reports for an entity that admittedly, is

    6   not generating revenues, is additional ground for the establishment of "cause", such failure (which

    7   has since been rectified) is not relevant to a determination as to what is in the best interest of

    8   creditors and the estate. Lastly, the characterization that this Debtor "filed an unconformable plan

   9    to meet the 90-day deadline of 11 U.S.C. § 1189(b) only to withdraw the plan when it was forced

  10    to proceed" is misleading at best and a down-right lie at worst. Ms. Cales is all too familiar with the

  11    Debtor's wish to dismiss this case, even before current counsel officially became the attorney of

  12    record. She (and the Subchapter V Trustee) have thrown road block after road block at the attempt

  13
        to dismiss the case. Her actions are understandable considering that she has everything to lose

        should this case be dismissed. Further, the Debtor was not "forced" to withdraw its Plan. It
  14
        stipulated to do so for the sole purpose of getting before this Court the real issue, should this case
  15
        be dismissed or converted.
  16
                                                        Item C2
  17
                There is nothing in the record before this Court showing that the Debtor (Cales & Fitzgerald,
  18
        PLLC) has a conflict of interest that prevents it from acting in the best interest of creditors. The facts
  19
        in evidence, mainly the pending litigation against Ms. Cales, actually show that Ms. Cales has the
  20
        conflict in arguing that this case should be converted. Her initial "settlement" proposal was an
  21
        attempt to extricate herself from the litigation against her by making a nominal proposal to settle,
  22
        not only the claim of the Debtor, but the claim of the Debtor's principal to which this Court has no
  23
        jurisdiction. Once she understood that the multi-million dollar claim held by Lane Fitzgerald against
  24
        her was not going away, she had the audacity 1) to file a "bogus" Proof of Claim and 2) reduce the
  25
        already nominal offer to something far less while removing the attempt at imposing a settlement
  26
        against a non-debtor. Now that's one calling the kettle black. Further, her comment that the Debtor
  27

  28                                                        2



Case 2:20-bk-10911-DPC         Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                    Desc
                               Main Document    Page 2 of 30
   1   refused to discuss settlement is again misleading at best and a down-right lie at worst. The amounts

   2   in controversy far exceed the pathetically small offers made. Had she proposed a "real" offer, her

   3   overtures may have been fruitful, but, where there are millions of dollars at stake, an offer of a

   4   pathetic $225,000.00 (something that will not leave anything for administrative claims, let alone any

   5   "valid" unsecured creditor- if any) does not merit a response. These parties had attempted mediation

   6   in State Court at least twice. Ms. Cales is fully aware of the type of settlement offer that would

   7   generate interest. She simply is not willing to come to the table.

   8                                                 Item C 3

   9          The very first comment Ms. Cales makes under this subsection of her Brief is that the

  10   "Debtor does not have a licensed Arizona attorney ... ". It is presumed that this comment is directed

  11   at Lane Fitzgerald since Ms. Cales breached her contract with the Debtor. Undersigned realizes that

  12   this Court is not privy as to "why" Mr. Fitzgerald is currently not licensed in Arizona. Fortunately,

  13
       Mr. Fitzgerald has a voice and now, by way of the Affidavit attached hereto and incorporated herein

       by reference as Exhibit "A", chooses to apprise this Court of the reason his application is still
  14
       pending, and that reason is, Ms. Cales.
  15
               Ms. Cales raises an issue of the Debtor's alleged unwillingness to pay the administrative
  16
       expenses of this estate as evidence that such (if true) shows that conversion is in the best interest of
  17
       the estate. What Ms. Cales fails to address is why or how conversion would rectify this alleged
  18
       unwillingness. Her pathetic offer of $225,000.00 will simply have to be paid to Byline Bank and
  19
       will not be utilized to pay any administrative claim, including that of Debtor's Counsel. Further, her
  20
       assertion that the Debtor is not (or, should I say, was not) willing to explore payment to the
  21
       Subchapter V Trustee misstates the record before this Court and, more importantly, the concerns of
  22
       this Court relative to a two party dispute and the cost of the administration of this case. It must be
  23
       noted that the statements made in two prior hearing are directly relevant.
  24
              The first Hearing Mr. New Delman attended as attorney for the Debtor was held on December
  25
       7, 2020. As indicated in the audio recording located at docket 87, the following comments were
  26
       made during the course of that Hearing:
  27

  28                                                      3



Case 2:20-bk-10911-DPC        Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                   Desc
                              Main Document    Page 3 of 30
   1           Mr. NewDelman:        Debtor is not opposed to a dismissal. We would accept a dismissal
                                     and send the parties to where they were before the case was filed ...
   2
               The Court:            Mr. Meda, we don't have a position taken by Byline as to whether
   3                                 there aught to be a dismissal or a conversion. . . But the thing that has
                                     me thinking that a dismissal makes some sense . is that Mr.
   4                                 NewDelman's client is concerned that what you're really looking for
                                     on a conversion is to be able to buy the litigation on the cheep, to settle
   5                                 it in a way that you couldn't settle it outside of bankruptcy and is that
                                     really a proper method for me to be going along with?
   6
               Mr. Meda:             Well your Honor, we think it is ...
   7
               The Court then continued the Hearing due to its concern over the largest legitimate creditor,
   8
       Byline Bank ("Byline"). As this Court so aptly directed to Counsel for Byline:
   9
               The Court:            I'm inclined to give your client a week or so to come back and tell me
  10                                 what do you think is best for your client because if it really is the best
                                     interest of creditors in this case, that really boils down to your client
  11                                 because everybody else is relatively de minimis compared to your
                                     client and so my question for you is this, if I continue this matter for
  12                                 a week would your client be in a position to come back and say door
                                     A, B or Cor flat out say, judge it's your call? ... So I'm mindful of
  13                                 the fact that we're spending administrative dollars here . .. but right
                                     now we have the debtor saying just dismiss this case and we'll figure
  14                                 it out from there. We're hearing Mr. Meda saying no just convert this
                                     case, got the goods on that issue, just convert it now. But because
  15                                 this is a two party dispute, I'm not so sure I'm ready to pick the path
                                     of Mr. Fitzgerald or Ms. Cales but instead see it a lot more important
  16                                 to hear what Byline has to say". (Emphasis added.)

  17           At the Continued Hearing, held on December 15, 2020, it became clear that Byline took no

  18   position relative to the dismissal or conversion therefore the largest legitimate creditor of this case

  19   was willing to allow this Court to make its own informed and intelligent decision as to what was in

  20   the best interest of the creditors and the estate. It must be noted that from October 1, 2020 (the first

  21   entry on Mr. Simpson's billing records) and the date of the second Hearing, December 15, 2020 (a

  22   mere 76 calendar days later) the Subchapter V Trustee had run up a bill over $31,000.00! Clearly

  23   this Court's comments at the December 7, 2020 Hearing are well taken.

  24           Ms. Cales further asserts that a dismissal will cause other creditors (all two of them- both

  25   law firms - both capable of handling their own affairs) to "stand still" if this case were dismissed is

  26   disingenuous and misleading. The point of fact is that delaying the dismissal of this case puts both

  27
       of those creditors in a worse position while waiting for money that will never be paid to them. The

  28                                                      4



Case 2:20-bk-10911-DPC        Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                   Desc
                              Main Document    Page 4 of 30
   1   administrative expenses of this case are absurd and, unless Ms. Cales is willing to immediately

   2   tender a Chapter 7 Trustee funds in excess of the Byline secured proof of claim, nothing, I repeat,

   3   nothing, is going to be paid to either law firm. As stated above, the administrative expense claim

   4   of the Subchapter V Trustee is absurd. The total fee requested from October 1, 2020 through January

   5   25, 2021 is $45,826.00. Prior to being appointed to represent this Debtor, Mr. NewDelman

   6   suggested to the Subchapter V Trustee that this case was nothing more than a two party dispute.

   7   This Court has recognized this to be true. Mr. NewDelman had further suggested that this case was

   8   ripe for dismissal thus allowing the two parties to return to State Court. Instead of supporting what

   9   is clearly the best interest of the creditors and the bankruptcy estate, the Subchapter V Trustee

  10   continued to run the clock and is continuing to do so as I type this Response. This needs to end and

  11   end now. Converting this case will simply invite a Chapter 7 Trustee to hire an attorney and continue

  12   to run up fees and expenses that will never be paid. Further, a dismissal does not leave the de

  13
       minimis creditors without remedy. Both are sophisticated law firms with the ability to protect their

  14
       rights as allowed under State law.
                                                     Item C 4
  15
               Ms. Cales asserts that the Subchapter V Trustee does not support dismissal. Of course that
  16
       is the case. He has amassed over $45,000.00 in fees (reasonable or not) and, if this case is dismissed,
  17
       he has no ability to even try to recover one dime.     Undersigned is mindful that a Subchapter V
  18
       Trustee's job is to assist in the confirming of a consensual Plan. Clearly that is not what took place
  19
       here. When it became apparent that this Chapter 11 was nothing more than a two party dispute the
  20
       Trustee should have taken steps to minimize the cost to this estate. He did not.
  21
               Ms. Cales asserts that the United States Trustee ("UST")does not support dismissal.
  22
       Unfortunately for Ms. Cales, that is not what Ms. Giaimo alluded to at the December 15, 2020
  23
       hearing. In fact, the UST has not really chimed in on what is in the best interest of the creditors and
  24
       the estate. Instead, she voiced an off the cuff opinion without weighing what this Court is reviewing
  25
       now. On December 15, 2020 Ms. Giaimo stated the following:
  26

  27

  28                                                     5



Case 2:20-bk-10911-DPC        Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                  Desc
                              Main Document    Page 5 of 30
   1           Ms. Giaimo:            . . . maybe I'm not understanding everything fully but my
                                      understanding is that the Debtor is admittedly administratively
   2                                  insolvent which gives cause to convert the case right now without an
                                      evidentiary hearing... So rather than have evidentiary hearing and
   3                                  incur further costs, it makes, in the US Trustee's view, that the case
                                      just be immediately converted . . . as far as a structured dismissal I
   4                                  agree with Mr. Meda that I can't give any opinion on that without
                                      seeing any details. Those are definitely subject to be more scripted
   5                                  than a straight dismissal without any kind of you know, specific
                                      provisions for payment of claims . . .
   6
               Since the UST has not given this Court a thorough analysis of the facts and the applicable
   7
       law, one cannot conclude that the comments made by Ms. Giaimo on December 15, 2020 support
   8
       a conclusion that the UST believes that conversion (as opposed to dismissal) is in the best interest
   9
       of the creditors and the estate.
  10
                                                     Item C 5
  11
               One thing that Ms. Cales got right is that this Debtor asserts that Byline holds a security
  12
       interest in "settlement proceeds". Counsel for the Debtor has been asserting this ad nauseam since
  13
       before being appointed as Counsel for the Debtor. Mr. NewDelman predicted everything that has
  14
       happened in this case as it relates to 1) the amount of Byline's amended claim; 2) Byline's secured
  15
       status, and, most importantly, 3) the need to stop the run up of fees. I direct this Court's attention
  16
       to several emails between Mr. NewDelman, Mr. Meda and Mr. Simpson attached hereto and
  17
       incorporated herein by reference as Exhibit "B".
  18
                       October 25,2020 at 11:20 a.m.- email from Mr. NewDelman to Mr. Simpson asking
  19                   if Mr. Simpson had gotten Byline to forego its lien on "accounts" and "general
                       intangibles".
  20
                       October 25, 2020 at 2:55 p.m. - email from Mr. Simpson to Mr. NewDelman
  21                   asserting (incorrectly) that Byline has no claim to the commercial tort claims.

  22                   November 5, 2020 at 8:20p.m.- email from Mr. NewDelman to Mr. Meda and Mr.
                       Simpson warning them that Byline' s security agreement will attach to the contract
  23                   and tort claim and urging them to stop the financial bleeding by a dismissal of the
                       case.
  24
                       November 5, 2020 at 9:08p.m.- email from Mr. Simpson to Mr. NewDelman and
  25                   Mr. Meda asserting (incorrectly) that Byline has no lien on the commercial tort claim.

  26

  27

  28                                                     6



Case 2:20-bk-10911-DPC        Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                 Desc
                              Main Document    Page 6 of 30
   1            While all acknowledge that Byline would be secured by the breach of contract claim against

   2   Ms. Cales, Mr. Simpson held the belief that Byline was not secured by the tort claims.                           The

   3   Subchapter V Trustee, who had been approached by Ms. Cales with a supposed "offer", simply did

   4   not take the additional step to research the issue. If he had taken that step he might have come to the

   5   conclusion that Mr. NewDelman was correct: l)This is a two party dispute that does not belong in

   6   bankruptcy; and 2) There is no money in this case to fund the Subchapter V Trustee's fees or any

   7   other administrative fees. Mr. Simpson simply made a mistake but this Debtor should not bear the

   8   burden of this mistake nor should this mistake allow Ms. Cales to get out from under her alleged

   9   misdeeds "on the cheep".

  10            Unfortunately, Mr. NewDelman's arguments fell on deaf ears. Fortunately, Byline Bank

  11   knew better. Mter foreclosing on the real estate, it amended its claim to reduce its secured 1 status.

  12   Attached to its Amended Claim is all the evidence proving that it retains a secured interest in any

  13   proceeds that may be gained from the cause of action against Ms. Cales (either in contract or tort).

  14   What is even more concerning is Ms. Cales failure to recognize this security interest, instead

  15   asserting that "Byline's collateral does not include after acquired tort claims including the tort claims

  16   against her". Unless undesigned has missed something, Ms. Cales' assertion is simply wrong.

  17            As we all know, property rights are determined under State law and the case law that has

  18   interpreted the same. Ms. Cales asserts that "Byline's collateral does not include after acquired tort

  19   claims including the tort claims against her". Citing no case law, Ms. Cales directs this Court to

  20   ARS § 4 7-9102 for the proposition that "general intangibles do not include commercia·l tort claims".

  21   Let's look at the Arizona Statutes:

  22

  23

  24

  25
                1
  26            1t is noted that Ms. Cales incorrectly states on page 6, line 5, ofher Brief, that "On January 21, 2021, Byline
       amended its Proofof'Claim No.2 asserting an unsecured deficiency claim following its trustee's sale ofthe Property in
  27   the amount of$572,535.00".

  28                                                             7



Case 2:20-bk-10911-DPC           Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                            Desc
                                 Main Document    Page 7 of 30
   1   ARS 47-9102- definitions

   2          (12) "Collateral" means the property subject to a security interest or agricultural lien.
                   Collateral includes:
   3                  (a) Proceeds to which a security interest attaches;
                      (b) Accounts, chattel paper, payment intangibles and promissory notes that have
   4                  been sold; and
                      (c) Goods that are subject of a consignment.
   5
              (13) "Commercial tort claim" means a claim arising in tort with respect to which:
   6                  (a) The claimant is an organization; or
                      (b) The claimant is an individual and the claim:
   7                         (i) Arose in the course of the claimant's business or profession; and
                            (ii) Does not include damages arising out of personal injury to or the death
   8                             of an individual.

   9          (42) "General intangible" means any personal property, including things in action, other
                   than ... commercial tort claims. . . General intangible includes payment intangibles
  10                and software.

  11          (61) "Payment intangible" means a general intangible under which the account debtor's
                   principle obligation is a monetary obligation.
  12
              On its face, Ms. Cales' might be correct. However, as cited in its Opening Memorandum,
  13
       the Debtor has debunked this false narrative. . "Article 9 considers payment intangibles of ...
  14
       commercial tort actions to be general intangibles. Once the payment intangible comes into existence,
  15
       in this case as an after-acquired settlement fund general intangible, it is automatically within the
  16
       scope of Article 9 as part of the secured creditor's collateral". In re Wiersma, 324 B.R. 92 (9th Cir
  17
       BAP 2005), reversed on jurisdictional grounds, 483 F.3d 993 (9th Cir. 2007). While the Wiersma
  18
       decision was reversed on jurisdictional grounds, it findings are supported by subsequent rulings both
  19
       inside and outside of the State of Arizona. "While the precedential effect ofthe BAP's decision in
  20
       Wiersma is vitiated by subsequent reversal on jurisdictional grounds by the Ninth Circuit, I find the
  21
       reasoning of Wiersma persuasive, particularly in light of the cited consistent Ninth Circuit
  22
       authorities" In re Endresen, 530 B.R. 856, 869 (Bankr. Or. 2015). The prior Ninth Circuit authority
  23
       that Endresen is referencing is the dicta stated in, In re Pacific/West Communications Group, Inc.
  24
       301 F.3d 1150 (9th Cir. 2002) where the Court of Appeals determined that, in light of the current
  25
       UCC law, such law "now allows a security interest to be attached to the proceeds of a tort claim" I d.
  26
       at 1152.
  27

  28                                                     8



Case 2:20-bk-10911-DPC        Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                 Desc
                              Main Document    Page 8 of 30
   1          Ms. Cales may argue that the rulings relating to an Oregon or California bankruptcy

   2   proceeding are not material. While it is noted that the California and Oregon version of the Uniform

   3   Commercial Code are similar if not exactly the same as the UCC adopted in Arizona, undersigned

   4   admits that she was unable to locate a published decision from Arizona. However, for what it is

   5   worth, undersigned was able to find an unpublished lower court Minute Entry ruling exactly on point

   6   and very instructive as to property rights in Arizona. Of particular note is the following:

   7          "The Court rejects Calhoun's argument that the Galea litigation was primarily a commercial
              tort. While the Galea case had tort claims, it had significant non-tort components as well.
   8
              But even if the Court considered the Galea litigation to be solely a commercial tort,
   9          Calhoun's argument fails because Bank had a secured interest in the proceeds of the
              litigation. A.R.S. 4 7-9109 provides that all consensual security interests in personal property
  10          and fixtures are covered by this article, except for transactions included by subsection D.
              Subsection D(12) provides: '12. An assignment of a claim arising in tort, other than a
  11          commercial tort claim, but §§ 47-9315 and 47-9322 apply with respect to proceeds and
              priorities in proceeds.' Comment 15 states as follows: 'Note that once a claim arising in tort
  12          has been settled and reduced to a contractual obligation to pay, the right to payment becomes
              a payment intangible and ceases to be a claim arising in tort.'
  13
              The interplay between these sections was addressed in, In re Pacific/West Communications
  14          Group, Inc., 301 F.3d 1150 (9th Cir. 2002). There, the Ninth Circuit discussed the issue of
              whether a security interest attaches to the proceeds of a commercial tort claim. Based on the
  15          law prior to 2001, the court held that it did not. However, the court noted that in 2001
              California (like Arizona) changed the Commercial Code. The court determined that
  16          "effective July 1, 2001, California law now allows a security interest to be attached to the
              proceeds of a tort claim." I d. at 1152 (emphasis in original). The court concluded "[i]t is clear
  17          that a party like [the security holder] can now attach its security interest to tort proceeds.
              Commentators who opposed the broad exclusion of§ 9104(k) have been vindicated." Id. at
  18          1155.
  19          The Arizona change was identical to the California change."
  20          See Exhibit "C" attached hereto and incorporated herein by reference - the September 16,

  21   2019 Minute Entry Ruling and the Judgment issued on November 19, 2019 in Calhoun Law Firm

  22   PLC v. Fast Track Distributing LLC (Superior Court of Arizona Maricopa County Case

  23   No.CV2018-002638).
  24          The fact remains that Byline, through its properly recorded UCC Financing Statement, is

  25   secured by "All equipment, fixtures, inventory, accounts, instruments, chattel paper, general

  26   intangibles, documents and deposit accounts now owned or hereafter acquired, together with all

  27

  28                                                      9



Case 2:20-bk-10911-DPC       Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                    Desc
                             Main Document    Page 9 of 30
   1   replacements, accessions, proceeds, and products." (See Exhibit "F" attached to Debtor's Opening

   2   Memorandum.). Clearly there is nothing for a Chapter 7 Trustee to administer. Nor is there going

   3   to be any recovery for creditors unless that recovery far exceeds payment in full to Byline and

   4   payment in full to the administrative creditors.

   5                                                   Item C 6

   6           The equities favor dismissal. There is absolutely no "hope" that creditors (all two of them)

   7   will receive even one dime if this case is converted to a Chapter 7. Conversion will delay any

   8   collection attempts either creditor may (or may not) pursue against the Debtor. "The economic

   9   reality is undisputed". A dismissal of this Case is in the best interest of creditors and the estate. A

  10   conversion to a Chapter 7 is in the best interest of Gloria Cales as she will buy her way out of a nasty

  11   piece of litigation that puts the future of her legal practice at risk.

  12                                               CONCLUSION

  13           Based upon the transparency of the motives behind Ms. Cales' wish to convert this case to

  14   a Chapter 7, and considering that, upon conversion, there will be no payment to any creditor other

  15   than Byline Bank, it is not in the best interest of creditors or this estate to convert the case. It is,

  16   however, in the best interest of the creditors and this estate to dismiss the case.

  17           WHEREFORE, and based upon the foregoing the Debtor respectfully requests that the Court

  18   enter an Order dismissing this Chapter Eleven proceeding.

  19           DATED this 26th day of February, 2021.

  20                                                                 ALLAN D.    NEW~N, P.C.
  21                                                                 Is;;~~
  22                                                                 Roberta J. Sunkin, Esq.
                                                                     Attorney for Debtor
  23   Copy of the foregoing
       mailed this 26th day
  24   of February, 2021 to:

  25   Jennifer Giaimo, Esq.
       Office of the US Trustee
  26   230 North rt Avenue, #204
       Phoenix, AZ 85003
  27

  28                                                       10



Case 2:20-bk-10911-DPC         Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                  Desc
                               Main Document    Page 10 of 30
   1   Christopher Simpson, Esq.
       STINSONLLP
   2   1850 North Central Avenue
       Suite 2100
   3   Phoenix, AZ 85004

   4   Alan Meda, Esq.
       BURCH & CRACCHIOLO, PA
   5   1850 North Central Avenue
       Suite 1700
   6   Phoenix, 85004

   7   Jill Perrella, Esq.
       Snell & Wilmer L.L.P.
   8   1 South Church Avenue
       Suite 1500
   9   Tucson, AZ 85701

  10

  11
       B~stt~-
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                          11



Case 2:20-bk-10911-DPC    Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03   Desc
                          Main Document    Page 11 of 30
                               EXHIBIT "A"




Case 2:20-bk-10911-DPC   Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03   Desc
                         Main Document    Page 12 of 30
                                       AFFIDAVIT IN SUPPORT


 STATE OF WISCONSIN                )
                                   )
 ROCK COUNTY                       )


          LANE FITZGERALD, being affirmed and having reached the age of majority, makes this
 affidavit based upon information and belief and states:

    1.     I am an Attorney duly licensed to practice law in the State of Wisconsin and Illinois.

    2.     I was admitted to practice law in the State of Illinois via admission on motion.

    3.     My application for admission on motion is pending before the Supreme Court of Arizona.

    4.     My application for admission on motion has not been denied or closed.

    5.     Attorney Gloria L. Cales deliberately filed false documents with the Arizona Supreme Court

           and Superior Court in an attempt to have my application denied.

    6.     Attorney Cales filed these false documents after she stole all the assets from my law firm.

    7.     Attorney Cales did this deliberately to besmirch my reputation to cover up her theft from

           myself and the law firm's clientele.

    8.     Attorney Cales was involved in overbilling of her clients.

    9.     I discovered this fraud a few months after my purchase of her law firm.

    10.    Attorney Cales and her staff filed invoices that specifically annotated this fraud.

    11.    Attorney Cales made voluntary statements to me, that were recorded, admitting to the

           fraudulent 'activity.

    12.    The only reason my application is still pending and has not been approved is because of the

           false statements made by Attorney Cales.

    13.    Any statement that I am unable to obtain licensure m the State of Arizona is a patent

           falsehood.




Case 2:20-bk-10911-DPC             Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                 Desc
                                   Main Document    Page 13 of 30
i
i
I
•
'i


     Case 2:20-bk-10911-DPC   Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03   Desc
                              Main Document    Page 14 of 30
                               EXHIBIT "B"




Case 2:20-bk-10911-DPC   Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03   Desc
                         Main Document    Page 15 of 30
                                                                  https://outlook.office.com/mail/deeplink?popoutv2=1&version=2021 ...




          Cakes & Fitzgerald

          Allan NewDelman <anewdelman@adnlaw.net>
          Sun 10/25/2020 11:20 AM
          To: Chri stopher Simpson <CSimpson@stinson .com >
          Cc: Allan NewDelman <anewdelman@adnlaw.net >
          Bee: Allan NewDelman <a newdelman@adnlaw.net >

          Chris: I had a chance this weekend to review in more detail the schedules and motion for stay relief. When I
          expressed an interest in a dismissal your comments suggested that such a move would not be in the " best
          interest" of general creditors. You noted the non- binding proposal from Cales at approximately $450,000
          which has now been provided to the court.
          Here's my questions: Has Byline agreed to forego its lien on " accounts" and "general intangibles "? Would
          Byline not claim a first position on any settlement sums thus leaving creditors with zero and no funds
          available for administrative claims? Have you given any thought to leasing out the real estate in order to
          cover the on- going monthly interest payment as adequate protection? In fact Byline might be over secured.
          Byline might also be paid from the litigation proceeds thus leaving the building free and clear.
          Any thoughts. Thanks.
          Sent from my iPad




         Case 2:20-bk-10911-DPC               Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                  Desc
1 of 1                                        Main Document    Page 16 of 30                                     2/24/2021,6:57 AM
                                                                                    \
                                                                       https :/lou tlook. office.com/mail/deeplink?popou tv2= 1 &version =2021 .. .




         RE: Cakes & Fitzgerald

         Simpson, Christopher <christopher.simpson@stinson.com>
         Sun 10/25/2020 2:55 PM
         To: Allan NewDelman <anewdelman@adnlaw.net>
         Cc: Simpson, Christopher <christopher.simpson@stinson.com >

         Thank you. I don't see any way the building gets free and clear (as explained below), but appreciate the
         thought process.

         We could talk to Byline about a lease situation that services the loan, long shot, but one never knows. (I
         would like to learn more as to whether you could convince Collins to force that outcome). One reason
         Byline may consider it is if they have a weakness in their SBA guaranty. The security agreement was not filed
         with their lift stay. I have asked for a copy- maybe you have one. In my preliminary discussions with Byline's
         counsel, I was surprised to hear that it was their understanding that the building and FF&E were Bylines' only
         collateral. I am all in favor of a lift stay response by the Debtor that pins Byline down on its security position.

         Regarding your question on general intangibles, as you know commercial tort claims are specifically
         excluded from general intangibles. Byline made no attempt to secure an interest in commercial tort claims
         under their UCC-1.

         Thank you again for your email below, when we disagree It is my hope we can coordinate on these issues to
         avoid any collateral damage to the estate and look forward to doing so. I applaud your cooperative
         approach expressed below and would like to hear more about your thoughts on a lease.
         Chris

         Christopher Simpson
         Partner

         STINSON LLP
         1850 N. Central Avenue, Suite 2100
         Phoenix, AZ 85004-4584
         Direct: 602.212.8623 \ Mobile: 602.697.5614 \ https://www.stinson.com/people-ChristopherSimpson

         Assistant: Lindsay Petrowski \ 602.212.8512 \ mailto:lindsay.petrowski@stinson.com

         http://www.stinson.com



         This communication (including any attachments) from a law firm and may contain confidential and/or
         privileged information. If it has been sent to you 1 error, please contact the sender for instructions
         concerning return or destruction, and do not use o disclose the contents to others.



         -----Original Message-----
         From: Allan NewDelman <anewdelman@adnlaw.net>
         Sent: Sunday, October 25, 2020 11:20 AM
         To: Simpson, Christopher <christopher.simpson@stinson.
         Cc: Allan NewDelman <anewdelman@adnlaw.net>
         Subject: Cakes & Fitzgerald



        Case 2:20-bk-10911-DPC               Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                              Desc
1 of2                                        Main Document    Page 17 of 30                                                 2/24/2021, 7:01AM
                                                                                https://outlook.office.com/mail/deeplink?popoutv2=1&version=2021 ...




          Re: Invoices

          Allan NewDelman <anewdelman@adnlaw.net>
          Thu ll/5/2020 8:20 PM
          To: Alan Meda <ameda @bcattorneys.com >
          Cc: Si mpson, Christoph er <ch ristopher.simpson @stin sQn.com >; Stallard, Kent < kent.stallard@ stin son.com >; Ed Fleming
          <efleming @bcattorneys.com >
          Bee: lane@thefitzg eraldlawfirm.com < lane @th efitzg eraldlawfirm .com >

          I would like to explore a different proposal. Byl ine filed its secu red POC in excess of 1M dolla rs. The
          Security Agreement attached to the POC is very comp rehensive and includes contract and to rt claims. The
          real estate will only net the estate the approxi mate sum of $475,000 by sale or foreclosure . Th is would
          leave Byline with a secured claim in excess of $565,000 against the estate. The general unsecured creditors
          are primarily the former clients of Cales & Fitzgerald PLLC. All of these claims are unliquidated, contingent
          and speculative, at this time.
          Gloria Cales wants "the clients" removed from the mailing list. The Debtor correctly listed all known
          creditors, whether disputed, contingent or unliquidated.
          The chapter 11 was filed to block the non - judicial fo reclosu re sale. From hindsight, the commercial
          building is not worth more than $480,000 to $500,000. After selling costs the net to the estate would be
          on target with a credit bid at foreclosure. I requested a minimum credit bid of $500,000 from Byline and
          was informed that due to the SBA guaranty, the credit bid would have to be the appraised value less
          costs.
          Accordingly, fees and expenses must stop immediately by all parties. I recommend a volunta ry dism issal
          of the chapter 11 and to compensate the sub-part V trustee for his fees and cost to date.
          My office has filed a sub-pa rt V Status Report and an Amended Answer to the Motion for Stay Relief.
          There's a hearing on Monday. I invite your comments.

          Sent from my iPad


          I   On Nov 5, 2020, at 7:28PM, Alan Med <ameda@bcattorneys.com > wrote:


               I understand that Gloria and Fitzgerald ag e to disagree on many issues but why can't we remove the
              clients from the mailing list for now, extend e POC deadline and give them notice when it is relevant?
              -Alan

              Sent from my iPhone


              I   On Nov 5, 2020, at 7:25 PM, Simpson, Christopher                    hristopher.simpson@stinson.com > wrote:




                  Kent,
                  I have reviewed the 19 invoices you provided.
                  Thank you,
                  Is this the universe of cl ients that the Debtor believe may have a cla i
                  Thank you,
                  Chris




         Case 2:20-bk-10911-DPC                   Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                                       Desc
1 of 2                                            Main Document    Page 18 of 30                                                         2/24/2021, 6:43 AM
                                                                           https://outlook.office.com/mail/deeplink?popoutv2=1&version=2021 .. .




         RE: Invoices

         Simpson, Ch ri stopher <christopher.simpson@stinson.com>
         Thu 11/5/2020 9:08 PM
         To: Al lan NewDelman <anewdelman@adnlaw.net >; Alan Meda <ameda@bcattorneys.com >
         Cc: Stallard, Kent <kent.stallard@stinson .com >; Ed Fleming <efleming@bcattorneys.com >; Simpson, Christopher
         < chri stopher.simpson @stinson .com >
         Mr. NewDelman,
         As you know, It my positi on th at Byl ine has no lien on th e comm erci al to rt clai ms. Your client listed former clients as
         unsecured creditors based on his allegations of overbilling. Dismissal is a transparent attempt to take compensation
         from unsecured creditors in favor of covering Mr. Fitzgerald's guarantee liability.
         It seems to me there is a gatekeeping question . Has Lane Fitzgerald determined that the claims of overbilling were in
         error?

         Christopher Simpson
         Partner


         STINSON LLP
         1850 N. Central Avenue, Suite 2100
         Phoenix, AZ 85004-4584
         Direct: 602.212.8623 \ Mobile : 602.697.5614 \ Bio


         Assistant: Lindsay Petrowski \ 602.212.8512 \ lindsay.petrowski@stinson .com


         STINSON.COM
                                   · - - - - - ·------·---------------------------
         From: Allan NewDelman <anewdelman@adnlaw.net>
         Sent: Thursday, November 5, 2020 8:21PM
         To: Alan Meda <ameda@bcattorneys .com>
         Cc: Simpson, Christopher <christopher.simpson@stinson .c          >;Stallard, Kent <kent.stallard@stinson .com>; Ed
         Fleming <efleming@bcattorneys.com>
         Subject: Re: Invoices


         External Email- Use Caution

         I would like to explore a different proposal. Byline filed its secure OC in excess of 1M dollars. The Security
         Agreement attached to the POC is very comprehensive and includ contract and tort claims. The real estate will only
         net the estate the approximate sum of $475,000 by sale or foreclos e. This would leave Byline with a secured claim
         in excess of $565,000 against the estate. The general unsecured cred rs are primarily the former clients of Cales &
         Fitzgerald PLLC. All of these claims are unliquidated, contingent and sp culative, at this time .
         Gloria Cales wants "the clients" removed from the mailing list. The Deb r correctly listed all known creditors,
         whether disputed, contingent or unliquidated .
         The chapter 11 was filed to block the non- judicial foreclosure sale. From 'ndsight, the commercial building is not
         worth more than $480,000 to $500,000. After selling costs the net to the      ate would be on target with a credit bid
         at foreclosure . I requested a minimum credit bid of $500,000 from Byline a was informed that due to the SBA
         guaranty, the credit bid would have to be the appraised value less costs.
         Accordingly, fees and expenses must stop immediately by all parties. I recom end a voluntary dismissal of the
         chapter 11 and to compensate the sub-part V trustee for his fees and cost to d e.
         My office has filed a sub-part V Status Report and an Amended Answer to the         tion for Stay Relief. There's a hearing
         on Monday. I invite your comments.

         Sent from my iPad




        Case 2:20-bk-10911-DPC                 Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                                 Desc
1 of2                                          Main Document    Page 19 of 30                                                     2/24/2021, 6:50 AM
                               EXHIBIT "C"




Case 2:20-bk-10911-DPC   Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03   Desc
                         Main Document    Page 20 of 30
                                                                              Clerk of the Superior Court
                                                                              ** * Electronically Filed ***
                                                                                  09/18/2019 8:00 AM
                                 SUPERIOR COURT OF ARIZONA
                                     MARICOPA COUNTY

   cv 2018-002638                                                        09/16/2019


                                                                 CLERK OF THE COURT
   HONORABLE ROGER E. BRODMAN                                        T. DeRaddo
                                                                        Deputy



   CALHOUN LAW FIRM P L C, THE                          S JAY CALHOUN

   v.

   FAST TRACK DISTRIBUTING L L C, et al.                DOUGLAS H ALLSWORTH



                                                        JAMESMCOOL
                                                        LISA SUE KASS
                                                        WILLIAM T LUZADER III
                                                        CHASE REDDEFORD TURRENTINE
                                                        JUDGE BRODMAN



               RULING ON CROSS MOTIONS FOR SUMMARY JUDGMENT


           The Court reviewed the parties' cross motions for summary judgment, the responses and
  replies. The Court reviewed the Second Amended Complaint ("SAC"). The Court held oral
  argument on September 13, 2019.

  I. BACKGROUND

          This action relates to a dispute over $55,000 in settlement proceeds from an action
  entitled Fast Track Distributing, LLC v. Galea Manufacturing, LLC. The Calhoun Law Firm
  ("Calhoun") represented Fast Track in the Galea case pursuant to an hourly fee contract dated
  April10, 2014 1• Fast Track brought a variety of claims against Galea and other defendants,

         1
           Although Bank argues that the contract is unsigned, Bank presents no evidence to
  challenge Calhoun' s uncontested evidence that the April 10 agreement defines the attorney/client
  relationship.

   Docket Code 926                            Form VOOOA                                        Page 1



Case 2:20-bk-10911-DPC         Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                    Desc
                               Main Document    Page 21 of 30
                                   SUPERIOR COURT OF ARIZONA
                                       MARICOPA COUNTY

   cv 2018-002638                                                           09/16/2019


  including tort claims and non-tort claims. See Complaint and Second Amended Complaint in
  CV2014-093376 ("Galco Complaint" or "Galco SAC"). Calhoun billed by the hour and sent
  monthly invoices. As the unpaid fees mounted, Calhoun claims that Fast Track's manager,
  Tanner Gould, agreed in March 2017 that any funds received from the Galea defendants to settle
  the case would be applied to Calhoun's unpaid legal fees. Calhoun Aff. at~ 7.

          In early April2017, Calhoun negotiated a settlement with Galea paying to Fast Track
  $55,000, with the litigation dismissed with prejudice and each side bearing its own fees and
  costs. The parties filed a notice of settlement on Aprill3, 2017. On May 2, 2017, Penny Gould
  sent Calhoun an email stating that Calhoun was terminated and that the Arboleda law firm would
  be taking care of Fast Track's legal needs. At this time, Calhoun claims it wds owed unpaid
  attorneys' fees of over $95,000 by Fast Track. Calhoun told Arboleda that Calhoun had a
  charging lien on the settlement funds. SAC at~ 22. On June 13, 2017, Arboleda received the
  $55,000 settlement check from Galea. Arboleda paid himself $8,067.50, leaving a balance of
  $46,903.50 (the "Disputed Funds"). A stipulation to dismiss all claims in the Galea litigation
  was filed on June 29, 2017.
                                                                                     '·
           MidFirst Bank ("Bank") had loaned Fast Track $249,000 and had a security interest in all
  rights to payments and proceeds from Fast Track to secure payment of the loan. Bank perfected
  its security interest on January 16, 2014, approximately three months before Calhoun initiate,d
  representation of Fast Track iry the Galea litigation. In April 2017, Bank learned that Fast Track
  was closing its business so Bank took possession of Fast Track's collateral. Bank sold the
  collateral in May 2017. Bank alleges that Fast Track owes it $140,631.66. BSOF ~ 17. Calhoun
  submits no admissible evidence to challenge Bank's claim of Fast Track's debt. As a result, this
  fact is deemed admitted.

         Bank claims it is entitl~d to all of the Disputed Funds because it has not been paid on the
  loan and it has a priority security interest. Calhoun claims that it is entitled to the Disputed Funds
  because of its attorneys' lien which takes priority over any claim by Bank.

          All other interested parties have waived any claim to the Disputed Funds. As a result, the
  instant cross motions ask this Court to resolve the question of whether the Disputed Funds
  should be paid to Calhoun or Bank.

  II. DISCUSSION OF ATTORNEYS' CHARGING LIENS

          "The Arizona Supreme Court has recognized that in a contingency fee arrangement,
  attorneys' fees are deducted from a judgment before any funds are di~bursed to the client." State
  ex rel. Raber v. Wang, 230 Ariz. 476, 478, ~ 9 (App. 2012), citing Linder v. Lewis, Roca,
  Scoville & Beauchamp, 85 Ariz. 118, 123 (1958).
   Docket Code 926                              Form VOOOA                                        Page 2



Case 2:20-bk-10911-DPC          Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                    Desc
                                Main Document    Page 22 of 30
                                      SUPERIOR COURT OF ARIZONA
                                          MARICOPA COUNTY

   cv 2018-002638                                                          09/16/2019



         In Langerman Law Offices, PA v. Glen Eagles at Princess Resort, LLC, 220 Ariz. 252
  (App. 2009), the court discussed attorneys' charging liens and stated the following:

          To establish that it has a common-law charging lien on the judgment, [the attorney] must
          demonstrate, at a minimum, that it is owed attorneys' fees under its contingency fee ··1 "
          contract with [plaintiff] and that there is some judgment in [plaintiff's] favor to which a
          charging lien can attach. Whether [plaintiff] owes [attorney] attorneys' fees is a matter of
          contract.

  !d. at 254, ,-r 6 (citations omitted).

          The Langerman court cited Nat 'l Sales & Serv. Co. v. Superior Court, 136 Ariz. 544, 545
  ( 1983) for the proposition that charging liens "attach to the funds or other property created
  obtained by the attorney's efforts .... [S]uch a lien arises only when it appears that the parties
  looked to the fund itself for the payment of the attorney's fee." (Emphasis added)

  III. ANALYSIS

          A. Does Calhoun have a Charging Lien?

          Simply stated, attorneys' liens apply on contingency fee cases. Here, undisputed evidence
  shows that the contract between Calhoun and Fast Track was not a contingency fee. Calhoun has
  no attorneys' lien.                                                            r.              :or

          A requirement for an attorneys' lien requires that the parties "look to the fund itself' for
  payment of the attorney's fee. Undisputed evidence shows that the parties did not look solely to
  the fund for recovery of fees. As noted in the contract, Calhoun was not on a contingency basis
  but billed at $200 per hour. Calhoun Exh. 1 at p.2. Moreover, the contract itself makes clear that
  payment is not solely from the funds recovered. The letter states:

          We prepare statements each month for mailing by the 15 1h. Tbe statements will show the
          fees and expenses incurred during the previous month ... Payment of each month's
          statement is due when you receive our statement and we will withdraw the amount fr9m
          the advanced deposit.

  !d. The fact that payment was due on each month's statement upon receipt belies any claim that
  recovery was limited to the funds recovered. In Campbell Law Group Chartered v. Jagelski,
  2016 WL 6659543, *4 (Ariz. App. 2016), the court of appeals noted that "for a charging lien to
  arise, it must appear that the parties agreed to look to a certain fund to pay the attorney." The
   Docket Code 926                             Form VOOOA                                        Page 3



Case 2:20-bk-10911-DPC             Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                Desc
                                   Main Document    Page 23 of 30
                                  SUPERIOR COURT OF ARIZONA ,
                                      MARICOPA COUNTY

   cv 2018-002638                                                          09/16/2019


  court found no charging lien because the lawyer's "fee agreement was an hourly fee arrangement
  that pointed to no such fund."

          In addition, Calhoun alleges that Fast Track's current unpaid principal balance in legal
  fees is $95,559, excluding interest. CSOF at ~ 26. This allegation demonstrates that the
  settlement proceeds alone were not intended to satisfy Calhoun's claim for attorneys ' fees.

          Calhoun makes no allegation that the hourly contract was converted into a contingency
  fee contract. There is no evidence that Fast Track and Calhoun had an agreement changing the
  contract. Indeed, ER 1.5(c) requires that any contingent fee agreement "shall be in writing signed
  by the client." There is no evidence of any fee agreement signed by Fast Track. 2 There is no
  signed writing documenting Ms. Calhoun's statement that Fast Track agreed in March 2017 to
  allow Calhoun to make a claim against all of the settlement proceeds.

          Calhoun argues that the fee agreement requires Fast Track to pay "the Firm's fees from
  any recovery." Fee Agreement at p. 4. This language does not rescue Calhoun. The fee
  agreement still was not a contingency, and the language in question does not state that the
  payment of fees must come solely from the proceeds recovered. (Indeed, Calhoun contends that
  it is owed over $95,000 in unpaid legal fees.) The cited language comes from the portion of the
  fee agreement related to "Termination of Representation" and specifically notes that Calhoun can
  terminate its services "in the event that Client fails to timely pay the monthly statements." !d.
  While the language in question could create a contract action against Fast Track, it does not
  create a lien.

         Calhoun argues that equity demands that it be awarded its fees. The Court disagrees.
  Under a typical contingency fee arrangement, Fast Track and Bank would benefit from the
  settlement because it would receive its (usually 2/3) share. Under Calhoun ' s argument, Bank gets
  nothing and the only entity to benefit from the settlement is Calhoun. The reality is that  •1
  Calhoun's lawsuit generated more fees than recovery.

           Finally, an attorney's lien is based on the parties' agreement. Here, the record does not
  support a claim that Calhoun and Fast Track had an agreement that the proceeds would fund the
  litigation from the outset. Rather, Calhoun alleges that the oral agreement was formed in March

         2
            Under Calhoun' s theory, no portion of the settlement would ever be paid to or received
  by Fast Track or Bank. The Court is troubled by the prospect that an attorney could continue
  litigation on behalf of the client with the knowledge that the entirety of the r~covery would be .
  paid to the lawyer, thus resulting in a situation where the attorney continues the suit to maintain
  its claim for fees.

   Docket Code 926                             Form VOOOA                                       Page 4



Case 2:20-bk-10911-DPC          Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                     Desc
                                Main Document    Page 24 of 30
                                                                                                'c
                                                                                                 ~.r
                                 SUPERIOR COURT OF ARIZONA
                                     MARICOPA COUNTY

   cv 2018-002638                                                        09/16/2019


  2017 on the eve of settlement. Calhoun Aff. at ,-r 7. There was no agreement to use the settlement
  to pay legal fees before that date. Even if Calhoun had a lien, at most it would be for fees and
  costs incurred after the agreement was reached.

         In conclusion, the Court finds that Calhoun does not have an attorneys' charging lien as a
  matter of law.

         B. Does the Bank have a Secured Interest in the Galco Settlement Proceeds?

           Calhoun argues that Bank does not have a security interest in the proceeds of the
  litigation. Under A.R.S. § 47-9204(B)(2), a security interest does not attach under a term
  constituting an after-acquired property for a commercial tort claim. This means that an after-
  acquired property clause in a security agreement does not reach future commercial tort claims}n
  order for a security interest in a tort claim to attach, the claim must be in existence when the ·
  security agreement is authenticated. In addition, the security agreement must describe the tort
  claim with greater specificity than simply "all tort claims." See§ 9-108(e).

          Calhoun argues that Bank has no security interest in the Galco suit because the suit is
  after-acquired security in a commercial tort that was not properly identified. Bank responds by
  arguing its security interest is in the proceeds of the litigation. Among other matters, Bank's
  Collateral Description included all accounts, inventory, equipment and general intangibles, and
  any rights to payment, "whether or not earned by performance, including but not limited to,
  payment for property or services sold, leased, rented, licensed or assigned." The Collateral
  Description applied to property now owned or hereinafter acquired. The Collateral Description
  included:

         All proceeds (including insurance proceeds) from the sale, destJ uction, loss or other
         disposition of any of the property described in this Collateral section, and sums due from
         a third party who has damaged or destroyed the collateral or from the party's insurer,
         whether due to judgment, settlement or other process.
                                                                               (! ' :
  BSOF ~ 4. Thus, the Collateral Description encompasses a lien on Fast Track's inventory and . In
  general intangibles.

         Whether the Galco litigation was a commercial tort claim is subject to debate. In the
  multi-count complaint, several causes of actions were commercial torts. Others were not. See
  Galco SAC. There was an unjust enrichment count. Count 1 is a claim that the Galco defendants




   Docket Code 926                            Form VOOOA                                      Page 5



Case 2:20-bk-10911-DPC         Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                  Desc
                               Main Document    Page 25 of 30
                                   SUPERIOR COURT OF ARIZONA
                                       MARICOPA COUNTY

   cv 2018-002638                                                           09/16/2019


  converted Fast Track' s property in the amount of $129,500 3 without paying for it. Count 3 states
  that Galea received property from Fast Track with the expectation and understanding that
  defendants would pay for such property, again asserting damages of $129,500. Contract claims
  were brought against Mr. Pacheco and Ms. Logan based on the "employee handbook." Count 14
  states a contract claim for breach of the implied duty of good faith and fair dealing. There were
  claims that Galea misappropriated Fast Track' s confidential information. In r~ality, the Galea
  litigation had components of both tort and non-tort claims.

        The Court rejects Calhoun's argument that the Galea litigation was primarily a
  commercial tort. While the Galea case had tort claims, it had significant non-tort components as
  well.

          But even if the Court considered the Galea litigation to be solely a commercial tort,
  Calhoun's argument fails because Bank had a secured interest in the proceeds of the litigation.
  A.R.S. 47-9109 provides that all consensual security interests in personal property and fixtures
  are covered by this article, except for transactions included by subsection D. Subsection D(12)
  provides: "12. An assignment of a claim arising in tort, other than a commercial tort claim, but
  §§ 47-9315 and 47-9322 apply with respect to proceeds and priorities in proceeds." Comment 15
  states as follows: "Note that once a claim arising in tort has been settled and reduced to a
  contractual obligation to pay, the right to payment becomes a payment intangible and ceases to
  be a claim arising in tort."

          The interplay between these sections was addressed in In re Pacific/West
  Communications Group, Inc., 301 F.3d 1150 (9 1h Cir. 2002). There, the Ninth Circuit discussed
  the issue of whether a security interest attaches to the proceeds of a commer<rial tort claim. Based
  on the law prior to 2001, the court held that it did not. However, the court noted that in 2001
  California (like Arizona) changed the Commercial Code. The court determined that "effective
  July 1, 2001, California law now allows a security interest to be attached to the proceeds of a tort
  claim." /d. at 1152 (emphasis in original). The court concluded "[i]t is clear that a party like [the
  security holder] can now attach its security interest to tort proceeds. Commentators who opposed
  the broad exclusion of§ 9104(k) have been vindicated." /d. at 1155.

         3
           Perhaps in anticipation of the "commercial tort" argument, the Galea SAC seems
  assiduously drafted to avoid using the word "contract." But this is a ruse. In the original
  Complaint, Fast Track expressly sued Pachaco for breach of contract. In the Galea SAC, there is
  no longer a claim for breach of contract but Pachaco and Logan were now sued for "breach of
  duty of loyalty" based on the Fast Track employee handbook. Galea and the Logans also were
  sued under a claim for breach of the implied duty of good faith and fair dealing. See SAC, Count
  14. All of these counts are contract claims under a different name.

   Docket Code 926                             Form VOOOA                                        Page 6



Case 2:20-bk-10911-DPC          Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                   Desc
                                Main Document    Page 26 of 30
                                                                                                  r



                                   SUPERIOR COURT OF ARIZONA
                                       MARICOPA COUNTY

   cv 2018-002638                                                           09/16/2019


          The Arizona change was identical to the California change.

        Pacific/West Communications Group is persuasive. Thus, the Court concludes that the
  Bank had a security interest in the Disputed Funds, regardless of whether the claim is a
  commercial tort or something else.

          Finally, even if Calhoun had an attorneys' charging lien, it would be inferior to Bank's
  security interest. Bank's security interest was first in time. In McGonigle v. Combs, 968 F.2d
  810, 829 (9 1h Cir. 1998), the Ninth Circuit applied Kentucky law to hold that a perfected security
  interest that is prior in time is superior to a later attorneys' lien. The McGonigle court noted that
  "[w ]hile there are equities on both sides of this issue, " the secured lender had the better claim.
  !d. The Court finds the McGonigle reasoning persuasive.

  IV. ORDERS

         IT IS ORDERED that Calhoun's motion for summary judgment is denied.

          IT IS ORDERED that the Bank's motion for summary judgment is granted.

          IT IS FURTHER ORDERED that, within 10 days of the filed date of this Order, Bank
  shall submit a proposed form of judgment. Any applications for attorneys' fees or costs should
  be made at the same time.




   Docket Code 926                             Form VOOOA                                        Page 7



Case 2:20-bk-10911-DPC          Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                      Desc
                                Main Document    Page 27 of 30
                                                                                Clerk of the Superior Court
                                                                                       *** Filed ***
                                                                                        11/21/2019 8:00 AM
                                  SUPERIOR COURT OF ARIZONA
                                      MARICOPA COUNTY

   cv 2018-002638                                                         11!19/2019
   Consolidated

                                                                  CLERK OF THE COURT
   HONORABLE ROGER E. BRODMAN                                         M. Corriveau
                                                                        Deputy



   CALHOUN LAW FIRM P L C, THE                            S JAY CALHOUN

   v.

   FAST TRACK DISTRIBUTING L L C, et al.                  DOUGLAS H ALLSWORTH



                                                          JAMESMCOOL
                                                          LISA SUE KASS
                                                          WILLIAM T LUZADER
                                                          CHASE REDDEFORD TURRENTINE
                                                          DOCKET-CIVIL-CCC




                                     RULE 54(b) JUDGMENT



         The Court issues the following judgment concerning claims made in this case:

          In CV2018-012139, Plaintiff MidFirst Bank filed a complaint for foreclosure of a
  personal property lien seeking a judgment that it held a valid first position security interest and
  lien granted to it by Fast Track Distributing, LLC ("Fast Track"), pursuant to its loan documents
  and the applicable sections of the Uniform Commercial Code, upon the $46,932.50 of settlement
  proceeds (the "Settlement Proceeds") of the Fast Track Distributing, LLC v. Galea
  Manufacturing, LLC (the "Galco Lawsuit"). MidFirst Bank filed the complaint against the
  Calhoun Law Firm, PLC (the "Calhoun Firm"), Jay Calhoun as an individual, and other
  defendants. On February 28, 2019, the Court granted Jay Calhoun's motion to dismiss. On
  September 18, 2019, the Court granted MidFirst Bank's motion for summary judgment against
  the Calhoun Firm and ruled that MidFirst Bank has priority to the Settlement Proceeds because it
  holds a valid first position perfected security interest in the Settlement Proceeds. The $46,932.50
   Docket Code 901                             Form VOOOA                                           Page 1



Case 2:20-bk-10911-DPC         Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                       Desc
                               Main Document    Page 28 of 30
                                                                               II ' ·
                                                                                                  1.
                                  SUPERIOR COURT OF ARIZONA
                                      MARICOPA COUNTY

   cv 2018-002638                                                          11/19/2019


  has been deposited with the Clerk of the Court, and all other defendants have waived any claims
  to the Settlement Proceeds.
                                                                                 li . •


          CV2018-012139 was consolidated into CV2018-002638 on December 3, 2018. In the , ·
  consolidated action, the Calhoun Firm sued (a) Fast Track; (b) Carlos Arboleda and his wife, and
  Arboleda Brechner, LLC (the "Arboleda Defendants"); and (c) Andrew Harnisch and his wife,
  and Minkin and Harnisch, PLLC (the "Harnisch Defendants"). On June 19, 2019, the Court
  granted the Harnisch Defendants' motion to dismiss. Although the Court has not received a
  formal stipulation to dismiss, on October 21, 2019 the Court received a "Notice of Settlement"
  indicating that the Calhoun Firm, Fast Track and the Arboleda Defendants have reached a
  settlement.

           Upon dismissal of the Calhoun Firm's claims against Fast Track and the Arboleda
  Defendants, this case will be resolved in its entirety. Because the Court has not yet received the
  formal stipulation of dismissal, however, the Court cannot enter a Rule 54(c) judgment.
  Therefore, the Court believes that a Rule 54(b) judgment is appropriate at this time. Since the
  case is likely to soon be resolved in its entirety, the Court expressly determines there is no just
  reason for delay and the following judgment is entered under Rule 54(b).

           IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor of
  Jay Calhoun as an individual against MidFirst Bank and that MidFirst Bank take nothing by way
  of its complaint against Jay Calhoun as an individual.                     ,·

         IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor of
  Andrew Harnisch and Jane Doe Harnisch, husband and wife, and Minkin and Harnisch, PLLC
  and against the Calhoun Law Firm, PLC and that the Calhoun Law Firm take nothing by way of
  its complaint against Andrew Harnisch and Jane Doe Harnisch, husband and wife, and Minkin
  and Harnisch, PLLC.

          IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor of
  MidFirst Bank on its claim for declaratory judgment and that MidFirst Bank is entitled to the
  disputed funds known as the Settlement Proceeds that are currently held by the Clerk of the .
  Court. The Court finds that MidFirst Bank has a valid first position perfected security interest in
  the Settlement Proceeds.

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Clerk of the
  Court pay the Settlement Proceeds in the amount of $46,932.50 (deposit 10/07/19 receipt number
  27454970) to MidFirst Bank c/o Folks Hess Kass, PLLC, 1850 North Central Avenue, Suite
  1140, Phoenix, AZ 85004.


   Docket Code 901                             Form VOOOA                                        Page 2



Case 2:20-bk-10911-DPC          Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                       Desc
                                Main Document    Page 29 of 30
                                  SUPERIOR COURT OF ARIZONA
                                      MARICOPA COUNTY

   cv 2018-002638                                                         11/19/2019


          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendant Jay
  Calhoun is awarded attorneys' fees and costs against MidFirst Bank in the amount of$2,407.29
  with interest accruing at the legal rate of 5.75 %from the date of judgment until paid.

          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff MidFirst
  Bank is awarded attorneys' fees against the Calhoun Law Firm, PLC in the amount of $27,500
  with interest accruing at the legal rate of 5.75 % from the date of judgment until paid.

          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff MidFirst
  Bank is awarded costs against the Calhoun Law Firm, PLC in the amount of $1,041.22 with
  interest accruing at the legal rate of 5.75 %from the date of judgment until paid.

          This Judgment is final pursuant to Ariz. R. Civ. Pro. 54(b) because there is no just reason
  for delay and entering a judgment at this time is in the interests of justice.

         DATED this 20 1hday of November, 2019                                                     .,.
                                                                                                  ,:'>




          /s/ Roger E. Brodman
         HONORABLE ROGER E. BRODMAN
         JUDICIAL OFFICER OF THE SUPERIOR COURT




                                                                                                  .,




   Docket Code 901                            Form VOOOA                                       Page 3



Case 2:20-bk-10911-DPC         Doc 136 Filed 02/26/21 Entered 02/26/21 09:58:03                   Desc
                               Main Document    Page 30 of 30
